Citation Nr: 0919269	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II (DM).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Huntington, West Virginia.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have DM.  

2.  Any current tinnitus is not of service origin.  

3.  Any current skin disorder is not of service origin.  

4.  The Veteran did not engage in combat with the enemy, and 
his claimed PTSD stressors remain uncorroborated.


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by service or 
manifested during the first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As it relates to the issues of service connection for a skin 
disorder and DM, the Board notes that one of the bases for 
the Veteran's claim is the theory that service connection is 
warranted based on a special presumption regarding exposure 
to herbicide agents.  Specifically, under the provisions of 
38 C.F.R. § 3.309(e), if a Veteran was exposed to an 
herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 
38 C.F.R. § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  The diseases listed, 
including DM, shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6). 

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld VA's interpretation that, for purposes of 
applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the 
inland waters of Vietnam during the Vietnam conflict.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir 2008).

In Haas, the Federal Circuit reversed an earlier United 
States Court of Appeals for Veterans Claims (Court) ruling, 
in which the Court rejected VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

In sum, 38 C.F.R. § 3.307(a)(6)(iii), requires that for 
presumptive service connection on the basis of herbicide 
exposure in Vietnam, the claimant must have actually been 
present at some point on the landmass or the inland waters of 
Vietnam during the Vietnam conflict.

While the Veteran contends that he is entitled to a 
presumption of service connection for his DM and a skin 
disorder due to his exposure to Agent Orange during his 
military service in Vietnam, he has not claimed that he 
stepped foot in Vietnam.  Moreover, he indicated that the 
U.S.S. Mattaponi stayed in the waters offshore of Vietnam.  
The service department records also do not document that the 
ship ever docked in Vietnam. 

While the Veteran received the Armed Forces Expeditionary 
Medal (Vietnam), receipt of that medal does not establish 
qualifying service in Vietnam.  Haas.

Thus, presumptive service connection due to herbicide 
exposure, based on service in the Republic of Vietnam, is not 
warranted.  38 C.F.R. § 3.309(e).


Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Stefl v. Nicholson, 21 Vet 
App 120 (2007).

DM

Service treatment records contain no complaints, findings, or 
diagnoses referable to DM.  There were also no complaints or 
findings of DM in the years immediately following service.  
DM has also not been diagnosed in any treatment records that 
have been associated with the claims folder.  

Whether service connection is considered on a direct, 
secondary, or presumptive basis, it cannot be granted in the 
absence of evidence of a current disability.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997)).  The requirement of the 
existence of a current disability is satisfied when a Veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  
McClain, 12 Vet. App. at 321.  Based on the definition in 
38 C.F.R. § 4.1, the term disability "should be construed to 
refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this case, it has not been shown that the Veteran 
currently has DM.  Moreover, there is no competent evidence 
of a relationship between any claimed DM and the Veteran's 
period of service.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for DM and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus

A review of the Veteran's service treatment records 
demonstrates no complaints or findings of tinnitus during 
service.  There were also no objective medical findings of 
tinnitus in the years immediately following service or for 
many years thereafter.  


While the Veteran has expressed his belief that his current 
tinnitus arises from inservice noise exposure, as noted 
above, lay persons are not competent to opine as to medical 
etiology or to render medical opinions.  

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  The Veteran has also not reported a 
continuity of symptomatology to VA or private examiners.

Of course, service connection can be granted for a condition 
first diagnosed after service, but there is no competent 
medical evidence of record demonstrating a link between any 
current tinnitus and the Veteran's period of service, 
including inservice noise exposure.  

There is no other basis on which to grant service connection 
for tinnitus, first manifested decades after the Veteran was 
discharged from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There are also no opinions beneficial to the 
Veteran's claim.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus and the benefit-of-the-doubt 
doctrine is not for application.  

Skin

The Veteran's service treatment records do not contain any 
complaints or findings of a skin disorder.  There is also no 
objective medical evidence of a skin disorder in the years 
immediately following service.  Normal findings for the skin 
were reported at the time of an October 1969 VA examination.  

In his March 2006 substantive appeal, the Veteran indicated 
that his skin rashes would come and go and that they would 
get really bad at times.  He also noted having pimples and 
water boils on occasion.  He reported that he had told the 
medical corpsman on the ship about his rash and he said that 
it was the sun.  The Veteran stated that he was given some 
cream but that it made him itch so bad he had to wipe it off.  
He noted that he went back to sick bay but was told that that 
was all they had and to use it and stop complaining.  

At the March 2006 VA examination, the Veteran reported the 
onset of his skin disorder as 1968.  The Veteran indicated 
that he periodically broke out with "water boils on his legs 
that itched really badly".  He noted that he sometimes felt 
them on his scalp and that lesions occasionally broke out on 
his arms, leaving a darkened area on his skin that lasted up 
to a month.  He had no known drug allergies.  

The examiner noted that while hospitalized in February 2005 
for GI bleeding, the Veteran had diffuse erythema of his face 
with mostly macular lesions with some lesions on his lower 
lip and 3-4 macules on his forearms with a dark center and 
pruruitis.  A diagnosis of skin rash? was rendered at that 
time.  Lamotrigene was discontinued and the Veteran was 
treated with hydrocortisone cream with no further similar 
episodes.  

The examiner noted that the Veteran had a skin "breakout" 
in March 2005 and was seen in the Emergency Room.  At that 
time, he was diagnosed as having herpes simplex labialis and 
herpes genitalis which was treated with Acyclovir that was 
very effective in clearing it up.  He had had no further 
outbreaks like that.  

The Veteran was noted to have intermittent abnormal 
sensation, blisters, itching, and pigment change.  The 
Veteran used Gold Bond powder and udder cream to resolve 
pruruitis when the lesions appeared.  There were no side 
effects to any treatment.  He had only used Acyclovir on one 
occasion.

There was no presence of urticaria, primary cutaneous 
vasculitis, or erythema multiforme.  There were no systemic 
symptoms associated with the skin disease.  The examiner 
diagnosed the Veteran as having folliculitis.  He noted that 
the Veteran's skin problems did not result from any 
medications that he was taking.  

In a September 2006 letter, the Veteran reported that he 
noticed a rash and welts while hospitalized at San Diego 
Hospital while in service.  Some "pink smelly stuff" was 
put on him but this did not help much.  He indicated that 
while at Oakland Naval Hospital he also broke out and was 
told to take a shower every hour with some special soap, 
which did not help.  He noted that it had come and gone every 
time.  

The Veteran further stated that while at Huntington VA 
Hospital he broke out with sores all over his legs and arms.  
He indicated that he went back a few weeks later with the 
same rash and welts and was told it might be herpes.  He 
indicated that one physician told him it was herpes and the 
other stated that it was poison ivy.  He reported that the 
physicians stated he was not allergic to any of the 
medications that he was taking.  The Veteran stated that he 
had been treated with pills and lotion by various physicians.  

As to the issue of service connection for a skin disorder, 
the Board notes that the Veteran's service treatment records 
are devoid of any complaints or findings of skin problems.  
While the Veteran has indicated that he developed skin rashes 
when hospitalized at the San Diego and Oakland Naval 
Hospitals, a review of the records on file reveals no 
treatment of a skin disorder while he was hospitalized at 
these facilities.  There were also no findings of a skin 
disorder in the years immediately after service and normal 
findings for the skin were noted at the time of a November 
1969 VA examination.  In addition, there has been no 
competent medical evidence received relating any current skin 
disorder to the Veteran's period of service.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a skin disorder and the claim must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (to be renumbered 
38 C.F.R. § 3.304(f)(2), 74 Fed. Reg. 14491 (March 31, 
2009)).  See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

The Veteran's DD Form 214 shows that he was the recipient of 
the National Defense Service Medal and the Armed Forces 
Expeditionary Medal (Vietnam).

The Veteran's service treatment records are devoid of any 
complaints or findings of psychiatric problems, to include 
treatment or diagnoses.  The Board does note that the Veteran 
was seen with complaints of intermittent enuresis in August 
1964.  This would occur for three or four nights and then 
would not happen for one or two months.  The Veteran was 
noted to be having difficulty with discipline and military 
regulations.  

The record also does not reveal any complaints or findings of 
psychiatric problems within one year of the Veteran's release 
from service.  At the time of an October 1969 VA examination, 
mental status examination revealed that he was oriented times 
three.  His affect seemed somewhat suppressed but it was 
appropriate.  He was cooperative.  The Veteran denied any 
psychiatric problems.  There was no history of illicit drug 
use.  He denied being depressed and also denied having any 
suicidal ideation or hallucinatory experiences.  His judgment 
was fair and his insight was hard to gauge.  

The Veteran has recently been diagnosed as having PTSD on 
several occasions.  In his March 2005 PTSD questionnaire, he 
indicated that he saw a Navy crew member killed on board ship 
by a gun turret.  He also noted watching bombing of Vietnam.  
He indicated that this occurred sometime between February and 
April 1966.  

At the time of a December 2005 VA outpatient visit, the 
Veteran reported that he was exposed to traumatic events 
while serving in the Navy.  He related being on a tanker with 
all the planes going around.  He stated that he watched the 
place light up all the time and reported that he did not knew 
if you would be there the next minute.  He noted feeling 
scared all the time and knowing that with one spark he could 
be gone.  He felt his life was endangered for at least six to 
seven months while serving off the coast of Vietnam.  He also 
noted having dreams about a fire on board ship where someone 
was reaching out for him.  A diagnosis of PTSD, provisional, 
based upon self-reported traumatic stressor and subject to 
confirmation via corroborating military records, was 
rendered.  

In a September 2006 letter, the Veteran indicated that the 
ship he was aboard was loaded with fuel oil, jet fuel, and 
gasoline.  He stated that they were in the thick of things 
and were off the coast of Vietnam all the time they were at 
sea.  He reported  that at night you could see and hear the 
bombs.  He noted that the ship was almost hit by a jet.  The 
Veteran reported that his ship served at least 20 to 30 other 
ships.  He stated that it was hard to remember things.  He 
noted that he had a good friend killed and he watched him die 
but he could not remember if this was on the ship or not.  He 
stated that he wanted to help him but he could do nothing.  

In this case, the record does not support a conclusion that 
the Veteran "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b).  The Veteran served with the U.S.S. 
Mattaponi.  He did not have a combat MOS or combat medals.  
He noted that his vessel was stationed offshore.  His service 
treatment records do not make any reference to PTSD or any 
other psychiatric illness.  

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the factual data required by VA 
to provide a successful search, such as the names, dates, and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the appellant.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  While the 
veteran has indicated that a friend of his was killed on 
board ship, he has not supplied any name with regard to that 
individual.  As to the dream that the Veteran notes having 
with regard to a friend reaching out to him for help possibly 
as a result of a fire, he has not provided the name of the 
friend or a date when the incident occurred.  Moreover, he 
has recently indicated that this may have not happened on 
board ship.  

While the veteran has received diagnoses of PTSD from VA 
medical personnel, the Veteran does not meet the criteria for 
service connection for PTSD.  In this case the record does 
not corroborate the Veteran's claimed stressors through 
credible supporting evidence.  The evidence does not reveal 
supporting lay statements and the Veteran has not provided 
specific evidence, such as names and dates, to corroborate or 
verify his alleged stressors.  In short, the sole supporting 
evidence that the alleged stressful events occurred are the 
Veteran's own statements of the experience.  A non-combat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor.  
Cohen, 10 Vet. App. at 141; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Because the veteran did not engage in combat and because his 
reported stressors have not been verified or corroborated, 
the claim for PTSD must be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 
30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  In a January 
2005 letter, the RO provided the Veteran with notice that 
informed him of the evidence needed to substantiate 
entitlement to service connection.  The letter also told him 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter also told 
him to submit relevant evidence in his possession, and told 
the Veteran that to substantiate the claim there must be 
evidence of a current disability and a link between the 
disability and service.

While the appellant was not given notice of the type of 
evidence necessary to establish a disability rating or 
effective date, as the Board concludes that the preponderance 
of the evidence is against the claim, any question as to the 
appropriate disability rating or effective date would be 
rendered moot. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Veteran has not identified 
any other available records.  As it relates to the issue of a 
skin disorder, the Veteran was afforded a VA examination.  As 
to the necessity for an examination as it relates to the 
issue of service connection for DM, tinnitus, and PTSD, the 
Board notes that in determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) 
because there is no competent evidence that the veteran 
currently has tinnitus or DM relating to his period of 
service.  As such,  VA medical examinations are not 
necessary.  With regard to PTSD, the Veteran's claimed 
stressors have not been verified.  Therefore, no further 
action is necessary to assist the claimant with the claim.


ORDER

Service connection for DM is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder is denied.

Service connection for PTSD is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


